Citation Nr: 0607078	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chloracne, claimed as a 
result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1968 to August 
1970 and from November 1970 to February 1982.  He served in 
the Republic of Vietnam from September 1969 to August 1970.   

A December 1999 Board decision denied service connection for 
a skin rash, claimed as a result of herbicide exposure.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for diabetes mellitus, type 
II, as due to inservice exposure to herbicides, but denied 
reopening of a claim of service connection for chloracne, 
claimed as a result of herbicide exposure following a prior 
denial by the Board in December 1999.  

The case was remanded in January 2004 for compliance with the 
Veterans Claims Assistance Act (VCAA).  The case has now been 
returned to the Board for appellate adjudication.  


FINDINGS OF FACT

1.  The veteran is service-connected for Type II diabetes 
mellitus based on exposure to herbicides during his service 
in the Republic of Vietnam.  So, he is presumed to have been 
exposed to herbicides while in the Republic of Vietnam.  

2.  A December 1999 Board decision denied service connection 
for chloracne, claimed as a result of herbicide exposure.  

3.  The evidence received since the December 1999 Board 
decision does not establish by competent medical evidence 
that the veteran has chloracne and does not bear so directly 
and substantially on the matter as to warrant reopening of 
the claim.  


CONCLUSIONS OF LAW

1.  The decision of the Board of December 1999 which denied 
service connection for chloracne, claimed as a result of 
herbicide exposure, is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1104 (2005).   

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for chloracne, claimed as a result of 
herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The governing law and regulations and the VCAA law and 
regulations were cited in the Statement of the Case (SOC) of 
January 2003.  

The appellant was notified of the VCAA in letters from the VA 
Appeals Management Center (AMC) of January and September 
2004.   The appellant was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA and the Social Security Administration.  
He was advised that he had to provide enough information so 
that VA could obtain any relevant records.  

The appellant was advised that it was the appellant's 
responsibility to ensure VA had received all records not in 
possession of a Federal Agency.  The appellant was also asked 
to advise VA if there were any other information or evidence 
which was relevant to the claims so that VA could help by 
getting that evidence. 

The veteran's service medical records (SMRs) have been 
obtained and are on file. 

The veteran's VA clinical records are on file, including his 
VA outpatient treatment (VAOPT) records before and since the 
December 1999 Board decision.  

"VA has chosen to assist claimants attempting to reopen in 
limited circumstances.  Specifically, VA will give the 
assistance described in [38 C.F.R.] § 3.159(c)(1)-(3) 
[obtaining Federal and non-Federal records].  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  

The veteran has not been provided with a VA nexus examination 
to determine whether his claimed chloracne is related to his 
military service, including to exposure to herbicides in 
Vietnam during service.  This is because 38 C.F.R. 
§ 3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since there is no reopening of this particular claim, 
the veteran is not entitled to such an examination.  

The recent statements and correspondence from the veteran and 
his representative do not make reference to or otherwise 
mention any additional treatment from other sources (e.g., 
private or non-VA, etc.).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service, when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  Chloracne is not one of the 
presumptive diseases listed within the foregoing citations.  

There is a legal presumption available to those who served in 
the Republic of Vietnam and claim that a disability is due to 
exposure to herbicidal agents during that service.  Under 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) those who served in the Republic of Vietnam from 
January 9, 1962, until May 7, 1975, are presumed to have been 
exposed to herbicidal agents, including Agent Orange, and the 
law presumes that certain diseases which manifest either to a 
degree of 10 percent or more either at any time after last 
exposure or within a specified period of time after last 
exposure (depending on the particular disease), are the 
result of exposure to a herbicide agent, such as Agent 
Orange, during service and therefore warrant service 
connection even if there is no evidence of the disease during 
service, provided that the provisions pertaining the 
rebuttable of presumption service connection, 38 C.F.R. 
§ 3.307(d) are also met.  Under 38 C.F.R. § 3.307(a)(6)(iii) 
the last date of exposure is presumed to be the last date of 
service in the Republic of Vietnam during the Vietnam Era.  

In this case, the veteran served in the Republic of Vietnam 
and he is therefore considered under the law to have been 
exposed to Agent Orange and that fact is not in dispute.  
38 C.F.R. § 3.307(a)(6)(iii).  

The diseases presumed to be due to inservice herbicide 
exposure are listed at 38 C.F.R. § 3.309(e) and include 
chloracne and other acneform diseases consistent with 
chloracne.  

Prior to the VCAA, a well grounded claim for service 
connection required medical evidence of (1) a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of nexus between an in-
service injury or disease and a current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

The second (disease or injury during service) and third 
(causal nexus) prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  See Darby v. West, 10 Vet. App. 243, 
246 (1997).  But, the current existence of such a specified 
disorder must still be shown by competent medical evidence.  

Thus, if the veteran (having met the service in Vietnam 
criteria of 38 U.S.C.A. § 1116) has one of the diseases 
presumptively considered to be due to exposure to a 
herbicidal agent, no more is necessary to establish a well 
grounded claim of entitlement to service connection for such 
disease based on an allegation of herbicidal exposure in 
Vietnam.  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  
Thus, under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 
3.309(e), in the case of a Vietnam-era veteran, no direct 
evidence as to the in-service incurrence and medical nexus 
prongs is necessary, so those sections are satisfied; 
rather, all that is necessary is that the veteran have 
served in Vietnam and has a disease presumptively related to 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164 
(1999).  

Notwithstanding the foregoing presumption applicable to 
claims based on exposure to herbicidal agents, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  In circumstances where a claimant does not meet 
the statutory criteria, "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' is 
required" to establish a well grounded claim for service 
connection for a disorder as secondary to exposure to Agent 
Orange.  See Grottveit v. Brown, 5 Vet. App. 91, 193 (1993).  

When, as here, the Board already has denied a claim for a VA 
benefit, the decision is final and binding on the veteran 
based on the evidence then of record unless the Chairman of 
the Board determines that reconsideration is warranted or 
another exception to finality applies-such as the decision 
was clearly and unmistakably erroneous or the veteran submits 
evidence that is both new and material to the case; 
otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§§ 3.105(a), 3.156(a), 20.1100; Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim for service connection for chloracne based 
on herbicide exposure was received in August 2002, after that 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.  

The revised version of 38 C.F.R. § 3.156(a) provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. 

38 C.F.R. § 3.156(a) (2005).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992); Cox v. Brown, 5 Vet. App. 95, 98 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The question 
of the probative value of this evidence does not arise until 
the claim is reopened and addressed on the full merits.  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)) it was held 
that as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim but need 
not be probative of all elements required for the award.  

The December 1999 Board decision denied the veteran's claim 
on the basis that there had not been presented competent 
medical evidence of a disorder presumptively linked to 
herbicidal exposure during his service in Vietnam and on the 
basis that competent medical evidence of a nexus between a 
skin rash and an incident of service had not been presented.  

While it is undisputed that the veteran served in Vietnam, 
the service medical records are negative for chloracne, 
although as noted in the December 1999 Board decision he did 
have herpes zoster and later had blisters and calluses on his 
right foot.  VAOPT records beginning in 1990 revealed a skin 
rash in his legs which he reported having had since military 
service.  On VA examination in 1993 the diagnosis was tinea 
pedis of the lower extremities due to a fungal infection 
which the examiner opined was not related to Agent Orange 
exposure.  VA examination in 1994 revealed some dermatitis 
around the ankles and also found abnormalities of the 
toenails and fingernails which, while there were no psoriatic 
lesions, were associated with psoriatic arthritis.  VAOPT 
records in 1997 and 1998 reflect assessments of 
onychodystropic nails and non-infected onychoincurvated 
hallux nails.  

Part of the new evidence consists of a report of a VA 
examination in June 2001 to determine whether the veteran had 
post-traumatic stress disorder (PTSD), a report of VA 
hospitalization in April 2002, and a report of a VA 
examination in October 2002 for diabetes.  These are negative 
for abnormalities or disease of the skin.  

Also received since the 1999 Board decision are VAOPT records 
from 2000 to 2002.  In April 2000 the veteran had a rash and 
lesions on his feet.  Onychomycosis was noted.  The 
impressions were a macular non-disappearing lesion on the 
feet, and onychomycosis for which he was referred to the 
podiatry clinic for removal of a toenail.  He was seen again 
for a fungal infection of his toenails in July 2000 at which 
time he had pigmental skin changes on his feet and legs 
without sores or lesions.  He was again seen for a fungal 
infection of his toenails in November 2000.  In January 2001 
he had swelling of the ankles with doughy edema and he also 
had venous stasis changes in each leg.  In March 2001 and May 
2002 he was seen yet again for a fungal infection of his 
toenails.  In July 2002 he had actinic keratoses of the face, 
back, and arms.  

Additional VAOPT records reflect treatment for gout, 
pneumonia, diabetes, and cardiovascular complications.  

In sum, the additional evidence received since the December 
1999 Board decision is cumulative because it only establishes 
facts not in controversy but does not establish the current 
existence of chloracne.  Also, it does not establish that he 
has any skin disability which is related to military service.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
since the December 1999 Board decision is not new and 
material.  So the claim for service connection for chloracne 
based on exposure to herbicides cannot be reopened.  Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).  The veteran's 
allegations, alone, will not suffice to establish the 
existence of chloracne because he is a laymen and, therefore, 
does not have the necessary medical training and/or expertise 
to give a probative opinion concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, his 
arguments essentially amount to the very same allegations 
made in December 1999, so reiterating them cannot serve as a 
basis for reopening the claim.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  And even if his statements were new, they 
still would not be material.  See Pollard v. Brown, 6 Vet. 
App. 11, 12 (1993).  

In the reopening context, the benefit of the doubt doctrine 
in 38 U.S.C.A. § 5107(b) (West 1991) is not applicable unless 
the threshold burden of submitting new and material evidence 
to reopen has been met.  While the benefit of the doubt 
doctrine lowers the reopening threshold, it cannot take the 
place of the standard for reopening.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  






ORDER

The petition to reopen the claim for service connection for 
chloracne, allegedly the result of exposure to herbicides 
including Agent Orange, is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


